MORRIS, Judge.
Defendant’s sole assignment of error is that the trial court abused its discretion in denying his motion for a continuance made at the beginning of trial. State v. Garner, 203 *238N.C. 361, 166 S.E. 180 (1932); State v. Gibson, 229 N.C. 497, 50 S.E. 2d 520 (1948). On 8 December 1971, the trial court informed defendant’s attorney that before ruling on any motion for a continuance, he would require a doctor’s certificate verifying that defendant’s wife was ill. On 9 December 1971, the case was called for trial but before any evidence was presented, defendant moved for a continuance. Defendant’s attorney admitted that he did not have the required doctor’s certificate. Defendant’s attorney did go on to say, however, that he did have a card which was an application to admit the defendant’s wife to the hospital on the following day, 10 December 1971. In his discretion, the trial court denied defendant’s motion for a continuance, and an exception was duly noted.
The record of the case on appeal contains no showing that defendant planned to call his wife as a witness or if he did, what her testimony would have been.
“Whether a defendant bases his appeal upon an abuse of judicial discretion, or a denial of his constitutional rights, to entitle him to a new trial because his motion to continue was not allowed, he must show both error and prejudice. (Citation omitted.)” State v. Moses, 272 N.C. 509, 512, 158 S.E. 2d 617 (1968).
We find neither error nor prejudice in this case.
No error.
Judges Vaughn and Graham concur.